Citation Nr: 9900454	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  94-16 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss and tinnitus.  

2.  Entitlement to service connection for rectal bleeding.  

3.  Entitlement to service connection for vision loss.  

4.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the left ankle, with fracture of the fibula, 
currently evaluated as at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Flatley, Counsel


INTRODUCTION

The veteran had active service from October 1965 to August 
1967.  

At the outset of this appeal, the veterans residuals of a 
gunshot wound of the left ankle, with fracture of the fibula, 
was rated at zero percent.  During the appeal period, the 
evaluation was increased to 10 percent.  As it is expected 
that the veteran is seeking the highest rating possible, and 
higher ratings are available for that disorder, the claim 
remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Initially, the veterans appeal also included the issue of 
entitlement to service connection for post-traumatic stress 
disorder.  The benefit was granted during the appeal process.  
The veteran submitted a notice of disagreement with the 
rating assigned and a statement of the case was issued.  The 
veteran, however, did not file a substantive appeal with 
respect to that issue.  Accordingly, the appeal as to that 
matter has not been perfected and the Board of Veterans' 
Appeals (Board) does not have jurisdiction over the issue of 
entitlement to an increased evaluation for post-traumatic 
stress disorder.  

The issue of entitlement to an increased evaluation for 
residuals of a gunshot wound of the left ankle, with fracture 
of the fibula, is addressed in the remand portion of the 
decision.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he was thrown in the air by a blast 
in service and that he hit his head, experiencing loss of 
consciousness for approximately for ten minutes.  He 
generally asserts that his claimed hearing loss and tinnitus, 
vision loss, and rectal bleeding are the result of in-service 
experiences.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claims of 
service connection for bilateral hearing loss and tinnitus, 
rectal bleeding, and vision loss are well-grounded.  


FINDING OF FACT

The claims of entitlement to service connection for bilateral 
hearing loss and tinnitus, rectal bleeding, and vision loss 
are not supported by cognizable evidence showing that the 
claims are plausible or capable of substantiation.  


CONCLUSION OF LAW

The claims of entitlement to service connection for bilateral 
hearing loss and tinnitus, rectal bleeding, and vision loss 
are not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

A veteran claiming entitlement to Department of Veterans 
Affairs (VA) benefits has the burden of submitting supporting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible, that is, 
one which is meritorious on its own or capable of 
substantiation.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  For the limited purpose of determining whether a 
claim is well-grounded, the supporting evidence is presumed 
to be true.  King v. Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Veterans Appeals (Court) has held 
that the basic elements of a well-grounded claim for service 
connection, and the type of evidence required to establish 
each element, are as follows:

(1)  Competent evidence of current disability (medical 
diagnosis); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992);

(2)  Evidence of incurrence or aggravation of disease or 
injury in service (lay or medical evidence); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994);

(3)  Evidence of a nexus between the in-service injury or 
disease and the current disability (Medical evidence or 
presumption that certain disabilities manifest within certain 
periods are related to service); Grottveit v. Brown, 5 Vet. 
App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).

Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well-grounded claim 
depends on the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

Entitlement to service connection may be allowed for a 
disability which is incurred in or aggravated by the 
veteran's period of active service.  38 U.S.C.A. § 1110 (West 
1991).  Service connection may also be allowed on a 
presumptive basis for certain disabilities, including 
sensorineural hearing loss, if the disability becomes 
compensably manifest within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998). 

Hearing status shall not be considered service-connected when 
the thresholds for the frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz are all less than 40 decibels; the thresholds 
for at least three of these frequencies are 26 decibels or 
greater; and speech recognition criteria using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  
38 C.F.R. § 3.385 was promulgated to establish when a hearing 
"disability" is present within the meaning of 38 U.S.C.A. 
§ 1110, and operates to establish whether measured hearing 
loss is a disability for which compensation may be paid.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

If a condition noted during service is not shown to be 
chronic, then generally a continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. 38 C.F.R. § 3.303 (1998).  Such evidence must be 
medical unless it relates to a condition as to which, under 
the Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well-grounded or reopened on the basis of 38 C.F.R. § 
3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
disease alleged to have been incurred in or aggravated by 
such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
1991).  


Factual Background

At the outset, the Board notes that the veterans folder has 
been rebuilt.  A request for service medical records, to 
which a response was received by the regional office (RO) in 
June 1992, notes that additional medical records were sent to 
the RO in September 1968.  Review of the file shows that the 
file begins with documents dated in 1980.  The claims folder 
itself is identified as a rebuilt folder.  

The veterans service medical records, including a report of 
the examination at service separation, show no complaint, 
finding, or treatment of hearing loss, tinnitus, rectal 
bleeding, or vision loss.  

Post-service clinical data include a report of a VA 
ophthalmologic examination completed in April 1992 which 
notes the veterans complaints of loss of vision.  
Examination revealed no evidence of eye pathology.  The 
diagnostic impression included vascular event, ischemic v. 
embolic.  

On VA hospitalization in May and June 1992, the veteran 
reported a five-year history of episodes of severe right-
sided head pressure accompanied by bilateral visual blurring 
on the left visual field.  The veteran denied tinnitus.  

The veteran reported a three-day period of bloody stools 
approximately three months prior to admission that had not 
happened since that time.  It was noted that the veteran was 
an ex-welder and ex-construction worker.  A magnetic 
resonance imaging (MRI) scan conducted during hospitalization 
revealed mildly enlarged ventricles, with no other 
abnormalities.  A cisternogram was conducted and revealed 
findings consistent with normopressure hydrocephalus, which 
was not confirmed on clinical evaluation.  The veterans 
lower gastrointestinal bleeding was investigated and 
determined to be stable.  The discharge diagnoses included 
rule-out normopressure hydrocephalus, complex migraine 
headaches, and lower gastrointestinal bleeding or 
hematochezia.  

On VA general medical examination in October 1992, the 
veteran complained of loss of vision.  He also noted the 
presence of blood in the stool, which had occurred three 
times in 1992.  On clinical examination, the presence of 
hearing loss was noted.  No abnormalities were noted on 
examination of the eyes or digestive system.  

A VA outpatient report dated in November 1992 reflects the 
veterans report of a history of migraine headaches with 
occasional vision loss secondary to cerebrospinal fluid 
pressure on the optic nerves.  It was noted that an April 
1992 MRI scan revealed findings which could be associated 
with normal pressure hydrocephaly.  On further evaluation, 
the veteran reported a history of head trauma in Vietnam with 
loss of consciousness for ten minutes.  At that time, the 
veteran reiterated complaints regarding headaches and visual 
disturbances.  Evaluation led to a diagnostic assessment of 
normal pressure hydrocephalus.  

Essentially similar symptoms were noted by the veteran during 
a period of hospitalization at a VA facility in January 1993.  
He also reported that when he sustained the aforementioned 
injury, he was hospitalized for two days in service.  It was 
noted that an MRI scan conducted in April 1992 revealed 
moderate enlargement of the lateral third ventricles and 
turbulence in the fourth ventricle.  There was no 
transependymal absorption and the sulci were slightly 
enlarged.  The discharge diagnoses were migraine, enlarged 
cerebral ventricles, which may be secondary to alcohol use, 
and tension headaches.  

VA outpatient reports show that in July 1992, the veteran 
sought treatment for a five-month history of rectal bleeding.  
A report of barium enema dated in July 1992 revealed tics 
in the right colon and mild fecal content.  Physical 
examination in August 1992 was negative for external 
hemorrhoids.  A report of a psychiatric evaluation conducted 
in 1993 shows a medical history of bilateral tinnitus and 
migraine headaches with visual prodromal that were described 
as similar to left homonymous heminanopsia.  The diagnoses 
included hydrocephalus and migraine headaches.  

A VA outpatient report dated in February 1993 reflects the 
veterans complaint of rectal bleeding.  Rectal examination 
revealed a small hemorrhoid and a diagnostic assessment of 
stable hemorrhoids was made.  

In May 1993, the veteran was hospitalized at a VA facility 
for complaints of headaches and visual disturbances.  The 
report of hospitalization reflects a history of bright red 
blood per rectum, the last time two weeks before admission.  
Discharge diagnoses included complex migraine headache with 
visual symptoms and hydrocephalus.  

On VA examination in June 1993, the veteran reported episodes 
of blindness since 1967.  Diplopia since service, as well as 
constant tinnitus, was also noted.  Evaluation led to 
diagnoses including status post concussion.  An MRI conducted 
in September 1993 revealed moderate enlargement of the third 
and lateral ventricles which was not significantly changed 
compared to prior MRI conducted in May 1993.  

At his personal hearing in July 1993, the veteran testified 
that he experienced ringing in his ears.  Transcript (T.) at 
8.  He stated that the ringing was present when he was thrown 
by the blast in service and that the injury did not affect 
the ringing much.  T. at 8.  He noted that he noticed 
hearing loss upon returning from service in 1967.  T. at 8.  
It was also noted that hearing loss was found on a physical 
examination for employment in 1969; he worked for that 
business for three months and the business moved in 
approximately 1973.  T. at 8.  

The veteran reported that he experienced rectal bleeding in 
service on one occasion and again in 1992.  T. at 9-10.  The 
veteran testified that he experienced vision loss for several 
years.  T. at 5.  He also stated that when he was thrown in 
service, he had sustained an open injury to the back of the 
head at that time, which was stitched.  T. at 6.  

During the veterans stay at a VA domiciliary facility from 
June to November 1994, a history of hydrocephalus and 
decreased vision, with placement of a temporary shunt, was 
noted.  Decreased vision was also reported and associated 
with the veterans migraines.  It was also noted that the 
veteran had experienced a cerebral concussion in 1967 which 
had left him with tinnitus.  The history of a head laceration 
in service had been previously reiterated in an August 1994 
VA outpatient notation.


Analysis

The Board recognizes the veterans allegation that he 
experiences tinnitus and hearing loss as a result of his 
period of service.  It is also noted that the veterans 
folder is rebuilt, and for that reason may not contain all of 
the data previously available.  The data that is of record, 
however, is crucial in evaluating his claim, and fails to 
support his argument.  

Initially, the Board points out that the veterans report of 
separation from service contains no pertinent information 
with respect to the disabilities claimed.  Further, while the 
veterans file is rebuilt, the veterans discharge 
examination and evidence dated from approximately 1980 are of 
record.  Competent evidence of the claimed disabilities that 
currently exist is absent until the early 1990s.  In this 
regard, the record contains confirmation of the existence of 
hearing loss on audiology testing.  While the disorder was 
clinically present on VA examination in October 1992, 
audiology evidence of the existence of the disorder has not 
been presented.  

Even accepting that hearing loss is present, however, the 
veteran has not presented competent evidence that the claimed 
disorder had its onset as a result of his period of service.  
In the absence of a nexus between the claimed disorder and 
his period of service, and in keeping with the applicable law 
cited above, therefore, the claim is not well-grounded.  

As to the veterans claimed tinnitus, the Board again notes 
that there was no complaint of the disorder on service 
separation examination.  Further, the veteran denied the 
presence of tinnitus on VA hospitalization in 1992.  
Thereafter, he reported its presence and alleges that it 
began in service.  The evidence of record, however, fails to 
relate the veterans claimed tinnitus to his period of 
service.  

The Board has also considered the veterans statements to the 
effect that he has experienced continuous symptomatology 
since his separation from service.  The Court has recently 
held that, a claim based on chronicity may be well-grounded 
if (1) the chronic condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter, and 
(3) competent evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).  

A lay person is competent to testify only as to observable 
symptoms.  Id.; Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  A layperson is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  Id.  In view of 
the absence of evidence indicating that the veteran is 
qualified to identify the origin of his claimed tinnitus, his 
assertion in this regard is not sufficient to render his 
claim well-grounded.  

In spite of the veterans arguments, there is no evidence of 
the disorder at service separation, and no indication that 
the disorder was present prior to approximately 1993.  He has 
presented no evidence that tends to show that his claimed 
tinnitus is related to his period of service.  One of the 
elements of a well-grounded claim, therefore, the nexus 
between the claimed disorder and the veterans period of 
service, is absent.  The veterans claim, therefore, is not 
well-grounded in this regard.  

With respect to rectal bleeding, the record provides no 
support of its relationship to service.  The disorder was 
first indicated by the veterans history recorded in 1992.  
While the veteran testified at his personal hearing that he 
had experienced an episode of rectal bleeding in service, he 
also indicated that it occurred next in 1992.  

The Board stresses that while the record confirms the later 
occurrence, the veterans service separation examination 
reveals no indication of rectal bleeding or a history 
thereof.  As noted above, however, in the case of any veteran 
who engaged in combat with the enemy, the Secretary shall 
accept as sufficient proof of service connection of any 
disease or disease alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and to that end, shall resolve every 
reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b).  

In light of the veterans combat status in service, the Board 
notes for the sake of argument that even accepting the 
veterans lay history, the record lacks competent evidence 
that the veterans claimed episode in service is related to 
the rectal bleeding noted many years after separation from 
service.  The nexus that is required, therefore, between the 
claimed disability and his period of service, is absent.  

Lastly, the veterans claim referable to vision loss is also 
without foundation.  The first indication of the disorder 
occurred in 1992, when an ophthalmologic examination failed 
to reveal eye pathology.  The veterans vision loss was 
attributed to a vascular event.  Thereafter, the veterans 
vision loss was also associated with migraine headaches and 
normal pressure hydrocephalus.  Fundamentally, however, the 
record lacks competent evidence which tends to establish that 
the veterans vision loss, whatever its etiology, is related 
to service.  The Board notes that the veteran reported a 
history of a head laceration in service.  


While the record contains no evidence of such an injury, his 
history may be accepted in light of his combat status.  38 
U.S.C.A. § 1154(b).  Even accepting the veterans history as 
reported, however, he has presented no evidence to show that 
the claimed head injury resulted in the disability 
responsible for his vision loss.  Again, therefore, the 
record lacks the nexus required between the disability 
claimed and the veterans period of service.  

With regard to the veterans argument that his claimed 
disabilities are related to his period of service, the Board 
stresses that medical causation requires expert opinion.  The 
record in this case contains no indication that the veteran, 
as a layman, is competent to offer an opinion in this 
respect.  See Falzone, 8 Vet. App. at 403; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The Board also 
emphasizes that the veterans combat status does not 
alleviate the burden imposed upon him of submitting a well-
grounded claim.  The Board notes that the provisions of 38 
U.S.C.A. § 1154(b) (West 1991), which relax evidentiary 
requirements for combat veterans, do not absolve the veteran 
from submitting a well-grounded claim.  See Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996).  

In view of the foregoing, the Board must conclude that the 
veterans claims of service connection for bilateral hearing 
loss, tinnitus, rectal bleeding, and vision loss, are not 
well-grounded.  38 U.S.C.A. § 5107(a).  Since well-grounded 
claims have not been submitted, VA is not obligated by 
statute to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a).

Although where claims are not well-grounded, VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
the application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of VA 
has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).


In this case, the Board concludes that the RO fulfilled the 
obligation under section 5103(a) in the statement of the case 
and supplemental statements of the case in which the veteran 
was informed that the reason for the denial of the claim was 
that the evidence provided no indication of the existence of 
the disorder in service or essentially, their origin in 
service.  While the Boards analysis differs slightly from 
the ROs, the veteran is not prejudiced in light of the 
absence of evidence that meets the threshold criteria in 
establishing a well-grounded claim.  See Bernard v Brown, 4 
Vet. App. 384, 394. (1993).  

Further, the Board notes that there is no indication of the 
existence of available evidence that would tend to establish 
a well-grounded claim.  While the veteran stated at his 
personal hearing, for example, that a physician had related 
one of his disorders to service, the context of the statement 
indicates that he was referring to his migraine headaches, 
which are not at issue here.  Further, while he stated that 
hearing loss had been found in 1969 on an employment 
physical, he also stated that the company had relocated in 
1973 and did not indicate that any pertinent records were 
available.  Accordingly further development of this claim is 
not warranted.  


ORDER

The veteran not having submitted well grounded claims of 
entitlement to service conection for bilateral hearing loss 
and tinnitus, rectal bleeding, and vision loss, the appeal as 
to these issues is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  

In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The record indicates that the veteran has not undergone a 
recent VA examination of the left lower extremity.  Pertinent 
clinical data of record include results of a VA examination 
conducted in June 1993, which led to a diagnosis of old left 
ankle tibia/fibula fracture with residual sensory nerve 
injuries of the peroneal nerve, medial and lateral plantar 
nerves, tibial nerve, and saphenous nerve.  The diagnoses 
also included sensory neuropathy, demeliorative, 
superimposed.  An x-ray study of the left leg conducted in 
September 1993 revealed chronic osteomyelitis of the left 
fibula with multiple metallic foreign bodies.  A report of 
the veterans stay at a VA domiciliary facility in 1994 
reflects deformity and scar of the medial aspect of the left 
leg above the ankle.  Additional pertinent evidence 
subsequent to 1994 is absent.  

In addition, while the hearing officers decision of November 
1993 intimated that a ten percent evaluation was warranted 
for the residuals of a gunshot wound of the left ankle based 
upon neurological impairment, the rating decision indicates 
that the veterans disability is rated in accordance with 
impairment of the tibia and fibula and range of motion of the 
left ankle.  

In this respect, although evaluation of the same disability, 
or the same manifestation of a service-connected disability 
under different diagnoses is to be avoided, the Court has 
recently held that separate disability ratings are possible 
in cases in which the veteran has separate and distinct 
manifestations of the same injury.  Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994); 38 C.F.R. § 4.14 (1998).  In assigning 
different disability evaluations, the critical element is 
that none of the symptomatology for the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Esteban, 6 Vet. App. at 262.  




Further, since the time of the examinations and rating 
actions on this record, the Court further has held that when 
a diagnostic code provides for compensation based solely upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1998) must also be considered, and that examinations 
upon which the rating decisions are based must adequately 
portray the extent of functional loss due to pain on use or 
due to flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

In pertinent part, 38 C.F.R. § 4.40 provides:

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination and endurance.  It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, and the functional 
loss, with respect to all these elements.  
The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like. 

38 C.F.R. § 4.45 provides: 

As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes. Inquiry will be 
directed to these considerations: 

	(a) Less movement than normal (due 
to ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 
	(b) More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 
	(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 
	(d) Excess fatigability. 
	(e) Incoordination, impaired ability 
to execute skilled movements smoothly. 
	(f) Pain on movement, swelling, 
deformity or atrophy of disuse. 
Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations. For the purpose of rating 
disability from arthritis, the shoulder, 
elbow, wrist, hip, knee, and ankle are 
considered major joints; multiple 
involvement of the interphalangeal, 
metacarpal and carpal joints of the upper 
extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar 
vertebrae, are considered groups of minor 
joints, ratable on a parity with major 
joints. The lumbosacral articulation and 
both sacroiliac joints are considered to 
be a group of minor joints, ratable on 
disturbance of lumbar spine functions. 



In light of the above discussion, it is opinion of the Board 
that a contemporaneous and thorough VA examination would be 
of assistance to the Board in clarifying the nature of the 
veterans service-connected residuals of a gunshot wound of 
the left ankle, with fractured fibula and would be 
instructive with regard to the appropriate disposition of the 
issue submitted for appellate consideration.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This case is therefore 
remanded for the following:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-1994 
treatment records, VA or private, 
inpatient or outpatient, associated with 
the veteran's gunshot wound of the left 
ankle, with fractured fibula disability, 
should be obtained by the RO and 
incorporated into the claims folder.  

2.  The RO should arrange for VA 
orthopedic and neurologic examinations of 
the veteran in order to determine the 
nature and severity of the veteran's 
gunshot wound of the left ankle, with 
fractured fibula disability.  Any 
indicated testing should be conducted.  
The claims folder and a copy of this 
remand must be made available to the 
physicians for review in conjunction with 
the examination.  The examiners should 
record pertinent medical complaints, 
symptoms, and clinical findings, 
including specifically active and passive 
range of motion, and comment on the 
functional limitations, if any, caused by 
the veterans service-connected gunshot 
wound of the left ankle, with fractured 
fibula, in light of the provisions of 
38 C.F.R. §§ 4.40, 4.45.  It is requested 
that the examiners provide explicit 
responses to the following questions: 





(a)  Does the service-connected 
disability involve only the joint 
structure, or does it also involve the 
muscles and nerves?  If neurologic and 
orthopedic impairment is present, the 
examiners should distinguish between the 
symptomatology attributable to each and 
identify, to the extent possible, the 
impairment attributable to each.  

(b)  Does the service-connected disorder 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation?  If the 
severity of these manifestations cannot 
be quantified, the examiners should so 
indicate. 

(c)  With respect to the subjective 
complaints of pain, the examiners are 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service connected 
disability, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disability. 

(d)  The examiners are also requested to 
comment upon whether there is any other 
medical or other impairment that has an 
impact on the functional capacity 
affected by the service-connected 
disability, and if such overlap 


exists, the degree to which the 
nonservice-connected problem creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected disability.  If the 
functional impairment created by the 
nonservice-connected problem cannot be 
dissociated, the examiners should so 
indicate.  Any opinions expressed must be 
accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
review the examination reports to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for residuals of 
a gunshot wound of the left ankle, with 
fracture of the fibula.  Consideration 
should be accorded Court precedent set 
forth in Esteban and Deluca, specifically 
whether separate evaluations are 
warranted and whether 38 C.F.R. §§ 4.40, 
4.45 apply, and if so, whether they 
provide a basis for any change in the 
award of compensation benefits.  

If the benefit requested on appeal is not granted to the 
veterans satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
